Citation Nr: 1508366	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  04-19 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran's current tinnitus is associated with his service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability that is proximately due to, or results from, another disease or injury for which service 

connection has been granted, will be considered a part of the original disorder.  38 C.F.R. § 3.310(a).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In many cases, medical evidence is needed to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet.App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").

The Veteran contends that he developed tinnitus, secondary to his inservice noise exposure.  Specifically, he reported inservice exposure to aircraft engines, weapons and artillery fire, bombs, and explosions.  Historically, the Veteran served on active duty in the Navy from March 1970 to February 1972.  His report of separation, Form DD 214, noted that he served with Flight Squadron 143.  His service personnel records reflect that he served onboard the U.S.S. Enterprise.  Thus, the record clearly establishes that the Veteran was exposed to noise during service.

Although VA examiners in December 2004 and August 2010 opined that it was "less likely than not" that the Veteran's current tinnitus was directly related to his inservice noise exposure, the VA examiner in August 2010 opined that the Veteran's tinnitus was "as likely as not" a symptom associated with his service-connected hearing loss.  Fountain v. McDonald, ---Vet. App. --- No. 13-0540, 2015 WL 510609 (Feb. 9, 2015); VA Training Letter 10-02 at F.5.b.1. (March 18, 2010).  Thus, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


